       Case 4:18-cv-00237-RH-EMT Document 52 Filed 08/08/19 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF FLORIDA
                               TALLAHASSEE DIVISION

 WILBERT HURST,

         Plaintiff,

 vs.
                                                      Case No.: 4:18-cv-00237-RH/CAS
 CENTURION OF FLORIDA, LLC, et al.

         Defendants.


   ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS CENTURION OF
  FLORIDA, LLC, DR. ERROL E. CAMPBELL, AND DR. ELLIOT E. PEREZ-LUGO

       Defendants Centurion of Florida, LLC, (“Centurion”), Dr. Errol E. Campbell (incorrectly

named in the Complaint as “Dr. Erron Campbell) and Dr. Elliot E. Perez-Lugo (incorrectly named

in the Complaint as “Dr. E. Perez-Lugo), file their Answer and Affirmative Defenses to Plaintiff

Wilbert Hurt’s (“Plaintiff”) Third Amended Complaint (Doc. 36), and in support thereof, state the

following:

                                            ANSWER

       Without waiving any of the defenses asserted herein, Defendants answer the Complaint’s

allegations, paragraph by paragraph, as follows:

                              I.     JURISDICTION AND VENUE

       1.      The allegations in Paragraph 1 state conclusions of law to which no response is

required. To the extent a response is required, Defendants deny this Court has jurisdiction over

this matter.

       2.      The allegations in Paragraph 2 do not require a response. To the extent a response

is required, Defendants deny Paragraph 2.
      Case 4:18-cv-00237-RH-EMT Document 52 Filed 08/08/19 Page 2 of 10




                                            II.    PARTIES

                                                   PLAINTIFF

       3.     The allegations in Paragraph 3 do not require a response. To the extent a response

is required, Defendants deny Paragraph 3.

                                      III.        DEFENDANTS

       4.     Defendants admit that Defendant Centurion does business in Florida and contracts

with the Florida Department of Corrections to provide medical care to inmates. Defendants deny

the remaining allegations of Paragraph 4.

       5.     Defendants admit that Defendant Dr. Perez-Lugo is currently Medical Director at

Columbia Correctional Institution and was formerly Medical Director at Union Correctional

Institution. Defendants deny the remaining allegations of Paragraph 5.

       6.     Defendants admit that Defendant Dr. Campbell is Regional Medical Director.

Defendants deny the remaining allegations of Paragraph 6.

       7.     Defendants deny the allegations in Paragraph 7.

       8.     Defendant lacks sufficient information to admit or deny the allegations in Paragraph

8, and therefore deny same.

       9.     Defendant lacks sufficient information to admit or deny the allegations in Paragraph

8, and therefore deny same.

       10.    Defendants deny the allegations in Paragraph 10.

                                IV.     STATEMENT OF FACTS

       11.    Defendants deny the allegations in Paragraph 11.

       12.    Defendant lacks sufficient information to admit or deny the allegations in Paragraph

12, and therefore deny same.



                                                   2
      Case 4:18-cv-00237-RH-EMT Document 52 Filed 08/08/19 Page 3 of 10




       13.     Defendants deny the allegations in Paragraph 13.

       14.      Defendant lacks sufficient information to admit or deny the allegations in

Paragraph 14, and therefore deny same.

       15.     Defendants deny the allegations in Paragraph 15.

       16.     Defendants deny the allegations in Paragraph 16.

       17.     Defendants deny the allegations in Paragraph 17.

       18.     Defendants deny the allegations in Paragraph 18.

       19.     Defendants deny the allegations in Paragraph 19.

       20.     Defendants deny the allegations in Paragraph 20.

       21.     Defendants deny the allegations in Paragraph 21.

       22.     Defendants deny the allegations in Paragraph 22.

       23.     Defendants deny the allegations in Paragraph 23.

       24.     Defendants deny the allegations in Paragraph 24.

       25.     Defendants deny the allegations in Paragraph 25.

       26.     Defendants deny the allegations in Paragraph 26.

       27.     Defendants deny the allegations in Paragraph 27.

       28.     Defendants deny the allegations in Paragraph 28.

       29.     Defendants deny the allegations in Paragraph 29.

       30.     Defendant lacks sufficient information to admit or deny the allegations in Paragraph

30, and therefore deny same.

                                      V.     LEGAL CLAIMS


       31.      Defendants hereby reincorporate by reference their answers to the allegations

contained in Paragraphs 1 through 30 above, as if fully set forth herein.


                                                 3
      Case 4:18-cv-00237-RH-EMT Document 52 Filed 08/08/19 Page 4 of 10




       32.     Defendants deny the allegations in Paragraph 32.

       33.     Defendants deny the allegations in Paragraph 33.

       34.     Defendants deny the allegations in Paragraph 34.

       35.     The allegations in Paragraph 35 are directed at a defendant other than Defendants

Centurion, Dr. Campbell, and Dr. Perez-Lugo, and therefore no response is required. To the extent

a response is required, Defendant denies the allegations in Paragraph 35.

       36.     The allegations in Paragraph 36 are directed at a defendant other than Defendants

Centurion, Dr. Campbell, and Dr. Perez-Lugo, and therefore no response is required. To the extent

a response is required, Defendant denies the allegations in Paragraph 36.

       37.     The allegations in Paragraph 37 are directed at a defendant other than Defendants

Centurion, Dr. Campbell, and Dr. Perez-Lugo, and therefore no response is required. To the extent

a response is required, Defendant denies the allegations in Paragraph 37.


                                 VI.     PRAYER FOR RELIEF


       38.     Defendants deny the allegations in Paragraph 38.

       39.     Defendants deny the allegations in Paragraph 39.

       40.     Defendants deny the allegations in Paragraph 40.

       41.     Defendants deny the allegations in Paragraph 41.

       42.     Defendants deny the allegations in Paragraph 42.

       43.     Defendants deny the allegations in Paragraph 43.

       44.     Defendants deny the allegations in Paragraph 44.

       45.     Defendants deny the allegations in Paragraph 45.

       46.     Defendants deny the allegations in Paragraph 46.



                                                4
         Case 4:18-cv-00237-RH-EMT Document 52 Filed 08/08/19 Page 5 of 10




                                   AFFIRMATIVE DEFENSES

                                          FIRST DEFENSE

         The Complaint fails to state a claim upon which relief can be granted and should therefore

be dismissed under Federal Rule of Civil Procedure 12(b)(6).

                                       SECOND DEFENSE

         Plaintiff’s Complaint fails to state facts against Defendants which would rise to the level

of a constitutional or statutory deprivation under the laws of the United States, the Constitution of

the United States, the laws of Florida, or the Constitution of Florida.

                                         THIRD DEFENSE

         Defendants specifically assert and invoke all defenses available to them as set forth in Fed.

R. Civ. P. 12(b)(1) through 12(b)(7) for which a good faith legal and/or factual basis exists or may

exist.

                                       FOURTH DEFENSE

         Defendants did not violate Plaintiff’s Constitutional Rights.

                                         FIFTH DEFENSE

         Plaintiff’s Complaint is barred to the extent Plaintiff failed to exhaust administrative

remedies pursuant to 42 U.S.C. § 1997e (a).

                                         SIXTH DEFENSE

         Defendants are not responsible for the acts and omissions of any other person.

                                       SEVENTH DEFENSE

         The facts having not been developed, Defendants, to the extent applicable, asserts all

affirmative defenses listed in Rule (8)(c)(1) of the Federal Rules of Civil Procedure, which

includes: accord and satisfaction, arbitration and award, assumption of risk, contributory


                                                  5
        Case 4:18-cv-00237-RH-EMT Document 52 Filed 08/08/19 Page 6 of 10




negligence, duress, estoppel, failure of consideration, fraud, illegality, injury by fellow servant,

laches, license, payment, release, res judicata, statute of frauds, statute of limitations, and waiver.

                                        EIGHTH DEFENSE

        The damages allegedly suffered by Plaintiff, if any, were the result of the Plaintiff’s own

acts.

                                         NINTH DEFENSE

        Defendants assert any alleged conduct or omission on its part was not the cause of injury

alleged by Plaintiff.

                                        TENTH DEFENSE

        Plaintiff’s claims against Defendants are barred in whole or in part, because Plaintiff’s

injuries, if any, were caused by an independent intervening cause(s) which Defendants did not

control, have a right to control, or have any influence over.

                                      ELEVENTH DEFENSE

        Defendants at all times acted in conformity with or exceeded the applicable minimally

acceptable standard of care, which would be rendered by a reasonably prudent person under the

same or similar circumstances.

                                      TWELFTH DEFENSE

        Defendants are immune under the federal doctrine of qualified immunity.

                                    THIRTEENTH DEFENSE

        Defendants are immune under Florida State Law.

                                    FOURTEENTH DEFENSE

        Defendants plead all applicable provisions of the Prison Litigation Reform Act as a bar to

Plaintiff’s claims, and as a limitation of liability which is denied.



                                                   6
       Case 4:18-cv-00237-RH-EMT Document 52 Filed 08/08/19 Page 7 of 10




                                    FIFTEENTH DEFENSE

        Defendants assert that some or all of Plaintiff’s claims are barred by the applicable statute

of limitations.

                                    SIXTEENTH DEFENSE

        Plaintiff’s claims for punitive damages are barred to the extent that they are based upon

conduct unrelated to Plaintiff’s alleged harm.

                                  SEVENTEENTH DEFENSE

        Defendants deny liability for any award of punitive damages not based solely on the

specific allegations of Defendants’ conduct made the subject of this lawsuit and that allegedly

impacted Plaintiff, because consideration of other conduct would subject Defendants to

impermissible multiple punishments for the same conduct, in violation of the Fifth and Fourteenth

Amendments to the United States Constitution and the comparable provisions of the Florida

Constitution.

                                   EIGHTEENTH DEFENSE

        Plaintiff’s claims for punitive damages are barred to the extent they are predicated on

lawful conduct by Defendants.

                                   NINETEENTH DEFENSE

        Plaintiff’s claims for punitive damages are barred or limited by Section 768.73, Florida

Statutes.

                                    TWENTIETH DEFENSE

        Plaintiff’s claims for punitive damages cannot be sustained because an aware of punitive

damages exceeding the limits authorized by the criminal laws or other comparable laws of Florida

would violate Defendants’ due process and equal protection rights guaranteed by the Fifth and



                                                  7
       Case 4:18-cv-00237-RH-EMT Document 52 Filed 08/08/19 Page 8 of 10




Fourteenth Amendments of the United States Constitution and the comparable provisions of the

Florida Constitution, and would be improper under the law and public policies of the State of

Florida.

                                 TWENTY-FIRST DEFENSE

        Any award of punitive damages that is disproportionate to the amount of actual damages

that does not bear a reasonable relationship to actual damages and that does not correlate to the

actual cause of any injury violates Defendants’ rights under the Due Process clause of the

Fourteenth Amendment to the United States Constitution and the comparable provisions of the

Florida Constitution.

                               TWENTY-SECOND DEFENSE

        Plaintiff’s claims for punitive damages cannot be sustained under Florida law because any

award of punitive damages, without the apportionment of the award separately and severally

between or among the alleged joint tortfeasors, as determined by the alleged percentage of the

wrong committed by each alleged tortfeasor, would violate Defendants’ due process rights and

equal protection rights guaranteed by the Fifth and Fourteenth Amendments to the United States

Constitution and the comparable provisions of the Florida Constitution, and would be improper

under the common law and public policies of Florida.

                              RESERVATION OF DEFENSES

        Defendants reserve the right to affirmatively plead any and all other defenses and

affirmative defenses available to it which may become applicable through discovery and during

the trial of this cause.

                                     GENERAL DENIAL

        To the extent not expressly admitted above, Defendants deny each and every other



                                                8
       Case 4:18-cv-00237-RH-EMT Document 52 Filed 08/08/19 Page 9 of 10




allegation in the Complaint which makes a claim against it. Defendants deny any claim or

allegation that it committed any wrongful act or omission, or otherwise committed any wrong

against Plaintiff. Defendants further deny any claim or allegation that they denied Plaintiff needed

medical care or that it acted with deliberate indifference to any serious medical need of Plaintiff.

Defendants also deny that they denied Plaintiff due process or any other right. Defendants further

deny that the Plaintiff is entitled to any relief whatsoever.




                                                /s/ Mary Ann Couch
                                               Mary Ann Couch
                                               R. Craig Mayfield
                                               Attorneys for Defendants
                                               Centurion of Florida, LLC, Dr. Errol E. Campbell
                                               and Dr. Elliot E. Perez-Lugo




OF COUNSEL:
R. Craig Mayfield (Fla. Bar No. 0429643)
Mary Ann Couch (Fla. Bar No. 0098917)
Bradley Arant Boult Cummings LLP
100 North Tampa Street, Suite 2200
Tampa, Florida 33602
Tel: (813) 559-5500
Fax: (813) 229-5946
cmayfield@bradley.com
macouch@bradley.com




                                                   9
      Case 4:18-cv-00237-RH-EMT Document 52 Filed 08/08/19 Page 10 of 10




                                CERTIFICATE OF SERVICE

        I hereby certify that on August 8, 2019, I electronically filed the foregoing with the Clerk
of the Court using the ECF system and mailed the same via U.S. Mail, postage prepaid to:

       Wilbert Hurst
       U22029
       WAKULLA CORRECTIONAL INSTITUTION ANNEX
       110 MELALEUCA DRIVE
       CRAWFORDVILLE, FL 32327

                                               /s/ Mary Ann Couch
                                              OF COUNSEL




                                                10
